Case 6:20-cv-00622-MJJ-PJH Document 19 Filed 07/08/20 Page 1 of 2 PageID #: 192




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 NICOLE HEBERT                                  CASE NO. 6:20-CV-00622

 VERSUS                                         JUDGE JUNEAU

 REPUBLIC SERVICES ALLIANCE                     MAGISTRATE JUDGE HANNA
 GROUP INC ET AL

                                   JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record,

 and noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 Report and Recommendation, Defendants’ Motion to Dismiss (Rec. Doc. 6) should

 be GRANTED IN PART, DENIED IN PART, AND DENIED IN PART WITHOUT

 PREJUDICE. Defendants’ Motion is GRANTED insofar as it seeks dismissal of

 Plaintiff’s LUTPA, unjust enrichment, and defamation claims. Defendants’ Motion

 is DENIED insofar as it seeks dismissal under the LWPA. The Defendants’ Motion

 is DENIED WITHOUT PREJUDICE insofar as it seeks dismissal of Plaintiff’s

 claims for declaratory relief (regarding nullity of the Severance Agreement) and for
Case 6:20-cv-00622-MJJ-PJH Document 19 Filed 07/08/20 Page 2 of 2 PageID #: 193




 breach of contract. Defendants’ Motion is DENIED WITHOUT PREJUDICE

 insofar as it seeks dismissal of Plaintiff’s claims against Sytsma.

       IT IS FURTHER ORDERED that Plaintiff shall have fifteen (15) days

 from entry of this judgment to amend her Petition in order to state claims

 for declaratory relief regarding nullification of the Severance Agreement and

 breach of contract.

              Signed at Lafayette, Louisiana, this 8th day of July, 2020.



                                        _____________________________
                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE
